913 So. 2d 1203 (2005)
Marylou SUPPA, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D05-797.
District Court of Appeal of Florida, Fourth District.
October 12, 2005.
Michael A. Gottlieb of Michael A. Gottlieb, P.A., Fort Lauderdale, for petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant this petition for writ of prohibition and quash the trial court order denying Suppa's motion to disqualify. See Walls v. State, 910 So. 2d 432 (Fla. 4th DCA 2005).
STONE, WARNER and HAZOURI, JJ., concur.